DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 9-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JPH03120304, herein after referred to as FOR1.
Regarding claim 1, FOR1 (See. Fig. 1-3 and modified Fig. 1 and 3) teaches a cutting insert having a substantially rectangular parallelepiped- shaped tip end portion (20) (See Fig. 1 and disclosure under [Examples] on page 4 of translation), the tip end portion comprising: an upper face (See modified Fig. 1 depicting an upper face); a front face (6) that is positioned on a longitudinal direction end face of the tip end portion and forms an intersecting ridgeline with the upper face (See modified Fig. 1 depicting intersecting ridge lines); a side face (5) that is connected to the front face and forms an intersecting ridgeline with the upper face (See modified Fig. 1 depicting the intersecting ridge lines, and disclosure below [Examples] on page 4 of translation); a front face cutting edge (7) provided on the intersecting ridgeline between the upper face and the front face (See modified Fig. 3); and a side cutting edge (22) provided on the intersecting ridgeline between the upper face and the side face, wherein the upper face includes: a projection-shaped or groove-shaped first upper face portion (10) (See Fig. 3); and an undulating upper face portion (21) on which peaks and troughs are formed continuously in a direction heading away from the front face cutting edge (See modified Fig. 3 and disclosure below [Example] on page 4 of translation), the undulating upper face portion being provided on at least one lateral direction side of the first upper face portion (See Fig. 3), the undulating upper face portion (21) is configured such that the side cutting edge (22), when seen from the side, has a continuous undulating shape from the front face cutting edge (7) (See Fig. 1 depicting the undulating shape of the side cutting edge), the undulating upper face portion  (21) is configured such that, in a top view, at least some of the peaks and troughs of the undulating shape advance in a diagonal direction heading away from the front face cutting edge starting proximal the side cutting edge and extending toward the first upper face portion (See modified Fig. 3 depicting the side cutting edge, which the undulating shape was recited as) such that an outer end portion of each of the at least some of the peaks and troughs proximal the side cutting edge is closer to the front face cutting edge than a respective inner end portion of each of the at least some of the peaks and troughs proximal the first upper face portion (See modified Fig. 3, due to the diagonal nature of side cutting edge, a portions of the at least some of the peaks and trough of the undulating shape are closer to the front face cutting edge, and the other portion is closer to the first upper face portion), the undulating upper face portion (21) is configured such that the undulating shape is at least partially connected to a side face portion of the first upper face portion (10) (See modified Fig. 3), the undulating shape includes at least a first peak, a first trough, a second peak, and a second trough in that order in the diagonal direction heading away from the front face cutting edge, using the front face cutting edge as a start point (See modified Fig. 1 depicting the first peak and trough, the second peak and trough, and see modified Fig. 3 depicting the diagonal direction of the undulating shape of the side cutting edge), the first peak is formed along the front face cutting edge (see modified Fig. 1 depicting the first peak), and the second peak is connected to the side face portion further in the diagonal direction heading away from the front face cutting edge than a front face portion on a front face side of the first upper face portion (10) (See modified Fig. 1 depicting the second peak and modified Fig. 3 depicting the diagonal direction the undulating shape of the cutting edge follows in the top view, and the undulating upper face portion , where lies the second peak of the undulating shape, connected to the side face portion further from that of the first front face
side of the first upper face portion 10). 
    PNG
    media_image1.png
    330
    633
    media_image1.png
    Greyscale

Modified Fig. 1 of FOR1 (JPH03120304)

    PNG
    media_image2.png
    382
    709
    media_image2.png
    Greyscale

Modified Fig. 3 of FOR1 (JPH03120304)
Regarding claim 5, FOR1 teaches the cutting insert according to claim 1, wherein the undulating upper face portion (21) is configured such that the undulating shape of the side cutting edge (22), when seen from the side, includes a trough that decreases in height from the front face cutting edge (See modified Fig. 1), using the front face cutting edge as a start point (See modified Fig. 1 depicting the trough decrease in height from the front face cutting edge 7).
Regarding claim 6, FOR1 teaches the cutting insert according to claim 5, wherein a distance (δ) from a start point (See modified Fig. 1 depicting the start point as the first peak) of the side cutting edge (22) to a lowermost portion of the trough (See modified Fig. 1 depicting the first trough) when seen from the side is not more than 3 mm (See modified Fig. 1 and disclosure under [Example] on page 4 of translation, distance δ from the front face cutting edge to the trough is set to be in the range of 0.5mm to 2.0 mm).
Regarding claim 9, FOR1 teaches the cutting insert according to claim 1, wherein the front face cutting edge (7) has a rectilinear shape when seen from above (See Fig. 3 depicting the front face cutting edge 7 having a linear shape).
Regarding claim 10, FOR1 teaches the cutting insert according to claim 1, wherein the first upper face portion (10) is formed as a ridge extending in a front face direction toward the front face (See Fig. 3 depicting the first upper face portion 10).
Regarding claim 11, FOR1 teaches the cutting insert according to claim 1, wherein the undulating upper face portion (21) is provided on both lateral direction sides of the first upper face portion (See Fig. 3).
Regarding claim 12, FOR1 teaches a cutting tool (11) comprising the cutting insert according to claim 1 (See Fig. 4-6 and disclosure under [Example] on page 4 of translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (JPH03120304) in view of Agustin (WO9311898).
Regarding claim 7, FOR1 teaches the cutting insert according to claim 1, and an undulating upper face portion. However, FOR1 fails to teach that an amplitude of the undulating shape of the side cutting edge gradually increases away from the front face cutting edge.
Agustin teaches that an amplitude of the undulating shape of the side cutting edge (See modified Fig. 3b) gradually increases away from the front face cutting edge (13). Agustin teaches that the depth of the indentations 14 increases with increasing distance from the front face cutting edge. This means that the amplitude of the undulating shape of the side cutting edge increases with increasing distance from the front cutting edge. This is done to match the insert to the operational parameters such as cutting speeds, cutting depths, feed, and the workpiece to be machined (Paragraph 0010).

    PNG
    media_image3.png
    329
    728
    media_image3.png
    Greyscale

Modified Fig. 3b of Agustin (WO9311898)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FOR1 to incorporate the teachings of Agustin to provide an undulating upper face portion configured such that an amplitude of the undulating shape of the side cutting edge gradually increases away from the front face cutting edge. Doing so would match the cutting insert to the operational parameters such as cutting speeds, cutting depths, feeds, and the workpiece to be machined for an efficient machining process (Paragraph 0010).
Regarding claim 8, FOR1 teaches the cutting insert according to claim 1. However, FOR1 does not teach that a curvature radius of a curved portion of the undulating shape of the side cutting edge is not more than 8mm. 
Agustin teaches a curvature radius of a curved portion of the undulating shape of the side cutting edge, when seen from the side, is not more than 8 mm (See modified Fig. 3b and paragraph 0009, the curved portion is rounded to a radius between 0.3 and 3mm).  Agustin teaches that in order to avoid sharp-edged transitions, the curved portion is rounded to a radius between 0.3 and 3mm (Paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FOR1 to incorporate the teachings of Agustin to provide a curvature radius of a curved portion of the undulating shape of the side cutting edge that is not more than 8mm. Doing so would avoid sharp-edged transitions and adequately disperse forces along the cutting edge, while maintaining the high-low relationship of the undulating shape of the side cutting edge. 

EXAMINER’S NOTE: 
Examiner understands that the peaks and troughs of the undulating shape should be at an angle on the undulating upper face portion as amended in claim 1. However, the peaks and troughs of the undulating shape relates only to the side cutting edge, due to the first recitation of the undulating shape in claim 1, lines 17-18 “the side cutting edge, when seen from the side, has a continuous undulating shape”. Nevertheless, Examiner has provided a second interpretation to the claims below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (JPH03120304) in view of Agustin (WO9311898).
Regarding claim 1, FOR1 (See. Fig. 1-3 and modified Fig. 1 and 3) teaches a cutting insert having a substantially rectangular parallelepiped- shaped tip end portion (20) (See Fig. 1 and disclosure under [Examples] on page 4 of translation), the tip end portion comprising: an upper face (See modified Fig. 1 depicting an upper face); a front face (6) that is positioned on a longitudinal direction end face of the tip end portion and forms an intersecting ridgeline with the upper face (See modified Fig. 1 depicting intersecting ridge lines); a side face (5) that is connected to the front face and forms an intersecting ridgeline with the upper face (See modified Fig. 1 depicting the intersecting ridge lines, and disclosure below [Examples] on page 4 of translation); a front face cutting edge (7) provided on the intersecting ridgeline between the upper face and the front face (See modified Fig. 3); and a side cutting edge (22) provided on the intersecting ridgeline between the upper face and the side face, wherein the upper face includes: a projection-shaped or groove-shaped first upper face portion (10) (See Fig. 3); and an undulating upper face portion (21) on which peaks and troughs are formed continuously in a direction heading away from the front face cutting edge (See modified Fig. 3 and disclosure below [Example] on page 4 of translation), the undulating upper face portion being provided on at least one lateral direction side of the first upper face portion (See Fig. 3), the undulating upper face portion (21) is configured such that the side cutting edge (22), when seen from the side, has a continuous undulating shape from the front face cutting edge (7) (See Fig. 1 depicting the undulating shape of the side cutting edge), the undulating upper face portion  (21) is configured such that, in a top view, at least some of the peaks and troughs of the undulating shape advance in a diagonal direction heading away from the front face cutting edge starting proximal the side cutting edge and extending toward the first upper face portion (See modified Fig. 3 depicting the side cutting edge, which the undulating shape was recited as), the undulating upper face portion (21) is configured such that the undulating shape is at least partially connected to a side face portion of the first upper face portion (10) (See modified Fig. 3), the undulating shape includes at least a first peak, a first trough, a second peak, and a second trough in that order in the diagonal direction heading away from the front face cutting edge, using the front face cutting edge as a start point (See modified Fig. 1 depicting the first peak and trough, the second peak and trough, and see modified Fig. 3 depicting the diagonal direction of the undulating shape of the side cutting edge), the first peak is formed along the front face cutting edge (see modified Fig. 1 depicting the first peak), and the second peak is connected to the side face portion further in the diagonal direction heading away from the front face cutting edge than a front face portion on a front face side of the first upper face portion (10) (See modified Fig. 1 depicting the second peak and modified Fig. 3 depicting the diagonal direction the undulating shape of the cutting edge follows in the top view, and the undulating upper face portion , where lies the second peak of the undulating shape, connected to the side face portion further from that of the first front face side of the first upper face portion 10). However, FOR1 fails to specifically teach such that an outer end portion of each of the at least some of the peaks and troughs proximal the side cutting edge is closer to the front face cutting edge than a respective inner end portion of each of the at least some of the peaks and troughs proximal the first upper face portion. 
Agustin teaches an outer end portion of each of the at least some of the peaks and troughs proximal the side cutting edge is closer to the front face cutting edge than a respective inner end portion of each of the at least some of the peaks and troughs proximal the first upper face portion (See Fig. 9b depicting the peaks and troughs of the undulating upper face portion at a diagonal direction).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” to diagonally dispose the peaks and troughs of the undulating upper face portion as the teaching represents a finite number of identified, predictable combinations. And doing so would influence chip evacuation and cutting profile during cutting operations.
Regarding claim 5, FOR1 as modified teaches the cutting insert according to claim 1, wherein the undulating upper face portion (21) is configured such that the undulating shape of the side cutting edge (22), when seen from the side, includes a trough that decreases in height from the front face cutting edge (See modified Fig. 1), using the front face cutting edge as a start point (See modified Fig. 1 depicting the trough decrease in height from the front face cutting edge 7).
Regarding claim 6, FOR1 as modified teaches the cutting insert according to claim 5, wherein a distance (δ) from a start point (See modified Fig. 1 depicting the start point as the first peak) of the side cutting edge (22) to a lowermost portion of the trough (See modified Fig. 1 depicting the first trough) when seen from the side is not more than 3 mm (See modified Fig. 1 and disclosure under [Example] on page 4 of translation, distance δ from the front face cutting edge to the trough is set to be in the range of 0.5mm to 2.0 mm).
Regarding claim 7, FOR1 as modified teaches the cutting insert according to claim 1, and an undulating upper face portion. However, FOR1 fails to teach that an amplitude of the undulating shape of the side cutting edge gradually increases away from the front face cutting edge.
Agustin teaches that an amplitude of the undulating shape of the side cutting edge (See modified Fig. 3b) gradually increases away from the front face cutting edge (13). Agustin teaches that the depth of the indentations 14 increases with increasing distance from the front face cutting edge. This means that the amplitude of the undulating shape of the side cutting edge increases with increasing distance from the front cutting edge. This is done to match the insert to the operational parameters such as cutting speeds, cutting depths, feed, and the workpiece to be machined (Paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FOR1 to incorporate the teachings of Agustin to provide an undulating upper face portion configured such that an amplitude of the undulating shape of the side cutting edge gradually increases away from the front face cutting edge. Doing so would match the cutting insert to the operational parameters such as cutting speeds, cutting depths, feeds, and the workpiece to be machined for an efficient machining process (Paragraph 0010).
Regarding claim 8, FOR1 as modified teaches the cutting insert according to claim 1. However, FOR1 does not teach that a curvature radius of a curved portion of the undulating shape of the side cutting edge is not more than 8mm. 
Agustin teaches a curvature radius of a curved portion of the undulating shape of the side cutting edge, when seen from the side, is not more than 8 mm (See modified Fig. 3b and paragraph 0009, the curved portion is rounded to a radius between 0.3 and 3mm).  Agustin teaches that in order to avoid sharp-edged transitions, the curved portion is rounded to a radius between 0.3 and 3mm (Paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FOR1 to incorporate the teachings of Agustin to provide a curvature radius of a curved portion of the undulating shape of the side cutting edge that is not more than 8mm. Doing so would avoid sharp-edged transitions and adequately disperse forces along the cutting edge, while maintaining the high-low relationship of the undulating shape of the side cutting edge. 
Regarding claim 9, FOR1 as modified teaches the cutting insert according to claim 1, wherein the front face cutting edge (7) has a rectilinear shape when seen from above (See Fig. 3 depicting the front face cutting edge 7 having a linear shape).
Regarding claim 10, FOR1 teaches the cutting insert according to claim 1, wherein the first upper face portion (10) is formed as a ridge extending in a front face direction toward the front face (See Fig. 3 depicting the first upper face portion 10).
Regarding claim 11, FOR1 teaches the cutting insert according to claim 1, wherein the undulating upper face portion (21) is provided on both lateral direction sides of the first upper face portion (See Fig. 3).
Regarding claim 12, FOR1 teaches a cutting tool (11) comprising the cutting insert according to claim 1 (See Fig. 4-6 and disclosure under [Example] on page 4 of translation).

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that FOR1 does not disclose that the undulating shape gradually advance in the recited diagonal direction heading away from the front face cutting edge starting proximal the side cutting edge. However, the undulating shape of the peaks and troughs are recited to be regarding the side cutting edge, which is recited in line 17-18 of claim 1. The recitation, “the side cutting edge, when seen from the side, has a continuous undulating shape”, states that the undulating shape is in regards to the side cutting edge, and FOR1 provides a top view of the side cutting edge that advances in a diagonal direction. Although FOR1 teaches these limitations of the diagonal advancement of the peaks and troughs of the undulating shape, Examiner has provided and alternate interpretation of the claims to overcome these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722